STATE OF MICHIGAN

                             COURT OF APPEALS



BRIAN BECK, GUY HANSON, KAREN                                    UNPUBLISHED
HANSON, RAYMOND FAVICHIA,                                        March 3, 2015
MARGARET FAVICHIA, JUDITH
SCHLEBECKER, JOHN SCHLEBECKER, and
BERNADETT STEINER,

               Plaintiffs,

and

AUDREY MAHONEY, DAVID OPPENHEIM,
FELICE OPPENHEIM, and PATTY BROWN,

               Plaintiffs-Appellants/Cross-
               Appellees,

v                                                                No. 319463
                                                                 Oakland Circuit Court
PARK WEST GALLERIES, INC., ALBERT                                LC No. 2011-122042-CZ
SCAGLIONE, MORRIS SHAPIRO, ALBERT
MOLINA, and PLYMOUTH AUCTIONEERING
SERVICES, LTD.,

               Defendants-Appellees/Cross-
               Appellants.


Before: MURRAY, P.J., and HOEKSTRA and WILDER, JJ.


HOEKSTRA, J., (concurring in part, dissenting in part.)

       I agree and join with the majority in concluding that invoices containing arbitration
clauses are subject to arbitration. However, for the reasons stated by the majority in Cohen v
Park West Galleries, unpublished opinion per curiam of the Court of Appeals issued April 5,
2012 (Docket No. 302746), I respectfully disagree that invoices that do not contain arbitration
clauses are also subject to arbitration.

                                                          /s/ Joel P. Hoekstra



                                               -1-